                                                                                                    ------:=:-' .
AO 2458 (CASD Rev. 1119) Judgment in a Criminal Case                                                             FILED
                                         UNITED STATES DISTRICT COll RT                                          JUL 0 3 2019
                                            SOUTHERN DISTRICT OF CALIFORNIA                                 CLERK. U.S DISTRICT COURT
                                                                                                     L...aQUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                                JUDGMENT IN A C ~lNAL CASE                                  DEPUTY
                                    v.                                (For Offenses Committed On or After November I, 1987)
                 JOSUE ANDRADE-GOMEZ (1)
                                                                         Case Number:         3:19-CR-01887-GPC

                                                                      Nathan Feneis
                                                                      Defendant's Attorney
USMNumber                           74705-298
o ­
THE DEFENDANT:
~     pleaded guilty to count(s)          1 of the Information

      was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section / Nature of Offense                                                                                     Count
18: 1544 - Misuse Of Passport (Felony)                                                                                      1




     The defendant is sentenced as provided in pages 2 through                  2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

o     The defendant has been found not guilty on count(s)

o     Count(s)                                                   is         dismissed on the motion of the United States.

~     Assessment: $100.00 - Waived


o     JVTA Assessment*: $

      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
~     Fine waived               D Forfeiture pursuant to order filed                                               , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                      July 3.2019
                                                                      Date of Imposition of Sentence



                                                                      HON~~UR~
                                                                      UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1119) Judgment in a Criminal Case

DEFENDANT:                JOSUE ANDRADE-GOMEZ (1)                                                  Judgment - Page 2 of2
CASE NUMBER:              3: 19-CR-01887-GPC

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody ofthe Federal Bureau of Prisons to be imprisoned for a total term of:
 Time served as to count 1




       Sentence imposed pursuant to Title 8 USC Section 1326(b).
       The court makes the following recommendations to the Bureau of Prisons:




       The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
             at                                               on _____________________________________
                  ----------------- A.M.
             as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
             on or before
             as notified by the United States Marshal.
             as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on   __________________________ to _______________________________

 at
      ------------------------ ,           with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                 3: 19-CR-O 1887-OPC
